Opinion of the Court by
Judge Peters:
The court below adjudged that tbe appellee was indebted to *681appellant after deducting bis acount of $55.45 in the sum of $696.80 which was adjudged to him but adjudged that be was only-entitled to interest on said sum from the 6th of May, 1864, when appellee tendered the amount of his indebtedness in United States legal tender treasury notes and that appellant must take said notes.

Turner, for appellant.


Breck & Terrill, for appellee.

And of this judgment appellant complains. In Griswold v. Hepburn, 2 Duvall 20, this court adjudged that a contract for the payment of money could not be discharged in United States treasury notes— That opinion has been approved by the supreme court of the United States. The judgment, therefore, of the court below was erroneous, and is reversed and the cause remanded with directions to fender judgment for appellant for the amount of his notes and interest from the time each was due, to be credited by the account of appellee of $55.45 at the date it was due which seems to be 1st of January 1863, from which, however, should be deducted three dollars an open account appellant has against appellee — and 'for further proceedings consistent herewith.
Appellant will be entitled to his costs in the court below.